DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7, 10, 13 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6 and 7, the phrase "for example" in each claim renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 10 and 13, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 23, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,383,783. Although the claims at issue are not identical, they are not patentably distinct from each other. The 
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,383,783 in view of McMurty (US 2005/0060868). 
Application claim 4 requires two limitations not found in Patent claim 1: a) performing a series of two or more second manufacturing processes, and b) corresponding kinematic mounting features on the holding device of the machine.
As to limitation a), this limitation is obviated by Patent claim 7, which requires the article is turned over during the second manufacturing process. The processes occurring before turning over are considered here to be the first in a series of manufacturing processes. The processes occurring after turning over are considered here to be the second in a series of manufacturing processes, meeting the limitation of Application claim 4.
As to limitation b), this limitation is not disclosed by claims 1 or 7 of the Patent. However, Patent claim 1 requires kinematic mounting features on the article, and that 
Accordingly, although the claims at issue are not identical, they are not patentably distinct from each other.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 8-17, 19-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johansson et al. (US 2014/0113248) in view of Liu (“Rapid prototyping in dentistry: technology and application” (2005)).
As to claim 1, Johansson teaches a method of manufacturing an article (“Dental Bridges and Superstructures, And Methods For Manufacturing Thereof” (Title)) comprising: (a) performing an additive manufacturing process to form an article in an initial state ([0028]: “In a specific embodiment, the connection piece 210 is a plate which is sintered in the same process, i.e. sintering step, as the superstructure 200, in the same piece as the superstructure.” Examiner notes “sintering” is an additive manufacturing process), the article comprising mounting features (as shown in Figure 2, intermediary structure 20 includes connection means 220 and reference means 230); and (b) performing a second manufacturing process to transform the article into a second state ([0026]: “… by combining sintering with subsequent cutting or milling of the dental implant seats and preferably the screw channels, it is possible to conveniently build a three dimensional structure with a smooth surface, without the excess spill from the cutting process, and with improved precision, i.e. high level of detail”), which second manufacturing process is a subtractive process (“cutting or milling” are each subtractive processes) comprising: (i) mounting, via the mounting features formed during the additive manufacturing process, the article in a holding device of a machine for operating on the article ([0047]: “In an embodiment according to FIG. 3, a mill/cutter reference piece 30 for a dental bridge intermediary structure 20 is provided. The mill/cutter reference piece 30 is adapted to be positioned, such as mounted, on a mill/cutter, such as a CNC cutter, for receiving thereon a connection piece, such as the connection piece 210 illustrated in FIG. 2”).
Johansson teaches sintering, but does not teach the article is supported during the additive manufacturing process by support structures or that the second manufacturing process occurs with the support structures or at least remnants thereof remaining on the article. However, scaffolding was well known and often used 
 Johansson in view of Liu further teaches (ii) with the article so mounted in the holding device, processing at least one feature on a surface of the article on which the support structures were provided to remove material on the at least one feature provided by the support structures (Johansson teaches at [0060] and [0061] the sintered unit is connected to a machine cutter such as a CNC cutter. The CNC is guided by reference means to remove material to a “high finish of the structure, and especially of the seats for connection to the dental implants.”).
As to claim 2, Johansson in view of Liu teaches a method as claimed in claim 1, wherein the article is supported during the additive manufacturing process on a build plate by the support structures (the build plate is illustrated in both Johansson Fig. 1 and Liu Fig. 4. Liu illustrates support structures), and wherein the method comprises removing the article from the build plate before the mounting step (i) (Liu teaches post processing, which is an implicit teaching of removing support material, which requires the removal of the article from the build plate).
As to claim 8, Johansson in view of Liu teaches a method as claimed in claim 1, wherein the additive manufacturing process comprises forming the article (sintering, as described in Johansson [0053]), including the mounting features (both the superstructure 200 and the connection piece 210 including connection means 220 and reference means 230 are formed by sintering as taught at [0053]), additively from a material according to a computer model of the article (the sintering is controlled by a computer as described at [0058-0059]), such that data concerning the position of the at least one feature on the article, relative to the mounting features, is derivable from the computer model (the ability of an artisan to derive positional data between mounting features and article features is implied in Johansson at least at [0060] which teaches the connection piece 210 provides for “coordinate translation” between the sintering and milling/cutting steps.), and wherein the location of the at least one feature is determined in the processing step (ii) using data derived from the computer model concerning the position of the at least one feature relative to the mounting features of the article (as described at Johansson [0062]: “the cutter, such as a CNC cutter, may easily find the cutting surfaces, i.e. edges of boundaries on the dental bridge intermediary structure 20, by correlating these to the position of the reference means 230 and specifically cut the structure according to the CAD/CAM rendering.”). 
As to claim 9, Johansson in view of Liu teaches a method as claimed in claim 1, wherein the processing step (ii) comprises machining the at least one feature of the article (Johansson teaches milling/cutting the surface of the superstructure 200). 
As to claim 10, Johansson in view of Liu teaches a method as claimed in claim 1, wherein the article comprises at least one product (superstructure 200) and at least one member on which the mounting features of the article are provided (connection piece 210 includes connection means 220 and reference means 230) which is subsequently detached from the at least one product (Johansson [0050]: it is easy to separate the dental bridge intermediary structure 20 from the connection piece 210 by simply cutting the connectors or cross-links 240, once the cutting process is complete.”), wherein the at least one member optionally comprises a central hub around which the at least one product is arranged (as shown in Johansson Figure 2). 
As to claim 11, Johansson in view of Liu teaches a method as claimed in claim 1, wherein the article is supported during the additive manufacturing process by said support structures on a lower surface of the article (as shown in Liu Fig.4, the support structures are located on a lower surface of the additively manufactured dental object) and/or wherein the mounting features of the article are provided on a surface of the article free from said support structures (the broadest reasonable interpretation of the “and/or” clause takes the “or” interpretation, thus the limitations after the “or” are considered not to hold any patentable weight as Examiner has chosen to examine the first clause).
As to claim 12, Johansson in view of Liu teaches a method as claimed in claim 1, wherein the article is formed layer-by-layer by the additive manufacturing process and/or wherein the additive manufacturing process comprises a laser consolidation process and/or wherein the additive manufacturing process comprises a laser sintering or laser melting process (only one of the three alternative clauses must be examined to satisfy the broadest reasonable interpretation. Examiner notes that Johansson teaches a layer-by-layer laser consolidation sintering process. See [0024].). 
As to claim 13, Johansson in view of Liu teaches a method as claimed in claim 1, wherein the article is processed from multiple sides (Johansson teaches a CNC cutter mills or cuts the three-dimensional surface of the superstructure 200, including the seats for connection to the dental implants. As the seats would have been known to an artisan to be an on opposite side of the superstructure than the shape of a given tooth crown, the superstructure must be processed from at least two sides), and wherein article is optionally turned over during the second manufacturing process (this is an optional method step which is interpreted as carrying no patentable weight). 
As to claim 14, Johansson in view of Liu teaches a method as claimed in claim 1, wherein the at least one feature is provided with excess material which is removed during the second manufacturing process (Johansson combines sintering with subsequent cutting or milling. See [0026].). 
As to claim 15, Johansson in view of Liu teaches a method as claimed in claim 1, wherein the article comprises gross orientation features which restrict the gross orientation that the user can place the article on the holding device of the machine (Johansson [0027] teaches connection means 220 and reference means 230 “for positioning of the superstructure 200 in the cutter.”). 
As to claim 16, Johansson in view of Liu teaches a method as claimed in claim 15, wherein the gross orientation features are configured such that they enable the article to be placed in one orientation only on the holding device (Johansson’s illustrated reference means 230 indicate the reference piece 30 and complimentary reference means 330 meet at only a single orientation. See for example the nexus of Figures 2 and 3.). 
As to claim 17, Johansson in view of Liu teaches a method as claimed in claim 15, wherein the gross orientation features are provided by the mounting features (Johansson teaches the connection means 220 and reference means 230 are on the connection piece 210). 
As to claim 19, Johansson in view of Liu teaches a method as claimed in claim 1, comprising placing the article on the holding device for the mounting step (i) in a known gross orientation (the intermediary structure 20 is taught by Johansson to be mounted on the reference piece 30). 
As to claim 20, Johansson in view of Liu teaches a method as claimed in claim 19, wherein the article comprises gross orientation features (connection piece 210 includes connection means 220) which restrict the gross orientation that the user can place the article on the holding device of the machine, and comprising using the gross orientation features to place the article on the holding device for the mounting step (i) in the known gross orientation  (the intermediary structure is held . 
As to claim 21, Johansson in view of Liu teaches a method as claimed in claim 1, wherein the mounting features are formed on one side of the article (as shown in Johansson Figure 2, the connection means 220 and reference means 230 are on one side of the intermediary structure 20). 
As to claim 22, Johansson in view of Liu teaches a method as claimed in claim 1, wherein the at least one feature is processed on the article in the processing step (ii) without probing the article beforehand to determine its location within the machine operating volume (Johansson [0062] teaches the position of the reference means 230 is correlated to the edges of boundaries on the dental bridge intermediary structure as a digital model. There is no discussion of the use of a probe.). 
As to claim 23, Johansson in view of Liu teaches a method as claimed in claim 1, wherein the article is held in the holding device by a clamping member such as a screw (Johansson teaches the intermediary structure 20 is held by a reference 30 which is held by the CNC miller/cutter). 
As to claim 24, Johansson in view of Liu teaches a method as claimed in claim 1, wherein the mounting features form a set of mounting features and wherein the article comprises a plurality of such sets of mounting features (Johansson teaches connection means 220 and reference means 230. Thus there are at least two sets of mounting features).
Claims 3, 6, and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johansson in view of Liu as applied to claim 1 above, and further in view of McMurty (US 2005/0060868).
As to claim 3, Johansson in view of Liu teaches a method as claimed in claim 1, but does not teach the mounting features of the article are kinematic mounting features which engage in the mounting step (i) with corresponding kinematic mounting features on the holding device of the machine. Rather, Johansson teaches reference means 230 but not that the means are kinematic. However, in the field of dental processing, it was well known at the time the invention was made to provide for a superstructure support having kinematic mounting features. See McMurty which teaches a sample holder 4 has ball bearings 5, 6, 7 useful for kinematically mounting to v-shaped grooves 19, 20, 21 in base 3. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have swapped the connection and reference means of Johansson in favor of the kinematic mounts of McMurty. Such a person would have been motivated to do so, with a reasonable expectation of success, because McMurty teaches at [0032]: When a kinematic location is used, the reference features for a particular pair of holder and base do not need to be re-datumed or re-referenced for future operations. See also MPEP 2143 B which describes the prima facie obviousness of the simple substitution of one known element for another to obtain predictable results.
As to claim 6, Johansson in view of Liu and McMurty teaches a method as claimed in claim 3, wherein in the processing step (ii) the position and orientation of the article in three linear and three rotational degrees of freedom within the machine operating volume is constrained (as is the purpose of the kinematic features of McMurty), for example is known and defined, by virtue of the interaction of the kinematic mounting features of the article with those of the holding device (as described in the Abstract of McMurty, the relationship between the holder and the sample is known due to the features). 
As to claim 7, Johansson in view of Liu and McMurty teaches a method as claimed in claim 6, wherein in the processing step (ii) the position and orientation of the article in three linear and three rotational degrees of freedom within the machine operating volume is constrained (as taught by the kinematic mounting features of McMurty), for example is known and defined, (A) by placing the article on the holding device for the mounting step (i) in a known gross orientation and (B) by virtue of the interaction of the kinematic mounting features of the article with those of the holding device (as described in the Abstract of McMurty, the relationship between the holder and the sample is known due to the features).
Claims 4-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johansson in view of McMurty (US 2005/0060868).
As to claim 4, Johansson teaches a method of manufacturing an article (“Dental Bridges and Superstructures, And Methods For Manufacturing Thereof” (Title)) comprising: (a) performing an additive manufacturing process to form an article in an initial state ([0028]: “In a specific embodiment, the connection piece 210 is a plate which is sintered in the same process, i.e. sintering step, as the superstructure 200, in the same piece as the superstructure.” Examiner notes “sintering” is an additive manufacturing process), the article comprising mounting features (as shown in ; and (b) each second manufacturing process of the series comprising: (i) mounting, via the mounting features formed during the additive manufacturing process, the article in a holding device of a machine for operating on the article during the second manufacturing process ([0047]: “In an embodiment according to FIG. 3, a mill/cutter reference piece 30 for a dental bridge intermediary structure 20 is provided. The mill/cutter reference piece 30 is adapted to be positioned, such as mounted, on a mill/cutter, such as a CNC cutter, for receiving thereon a connection piece, such as the connection piece 210 illustrated in FIG. 2”), and (ii) with the article so mounted in the holding device, processing at least one feature on the article (Johansson teaches at [0060] and [0061] the sintered unit is connected to a machine cutter such as a CNC cutter. The CNC is guided by reference means to remove material to a “high finish of the structure, and especially of the seats for connection to the dental implants.”). Johansson does not teach wherein the mounting features of the article are kinematic mounting features which engage in the mounting step (i) with corresponding kinematic mounting features on the holding device of the machine. Rather, Johansson teaches reference means 230 but not that the means are kinematic. However, in the field of dental processing, it was well known at the time the invention was made to provide for a superstructure support having kinematic mounting features. See McMurty which teaches a sample holder 4 has ball bearings 5, 6, 7 useful for kinematically mounting to v-shaped grooves 19, 20, 21 in base 3. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have swapped the connection and reference means of Johansson in favor of the 
Johansson in view of McMurty further teaches: performing a series of two or more second manufacturing processes (Johansson teaches a single second manufacturing process. However, McMurty teaches the machining of a sample “to … replicate the different scanning steps” [0058]. The scanning steps are taught at Paragraph 0047 to include a step of turning the sample over: “Once this first part of the scan is complete, the sample holder 4 is reversed with respect to the base 3.”). 
As to claim 5, Johansson in view of McMurty teaches a method as claimed in claim 4, wherein the processing step (ii) in at least one of the second manufacturing processes of the series comprises inspecting or machining or polishing the at least one feature on the article (Johansson and McMurty teach machining, McMurty teaches inspecting (scanning)).
Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johansson in view of Liu as applied to claim 15 above, and further in view of McMurty (US 2005/0060868).
As to claim 18, Johansson in view of Liu teaches a method as claimed in claim 15, but does not teach the mounting features of the article are kinematic mounting features which engage in the mounting step (i) with corresponding kinematic mounting features on the holding device of the machine. Rather, Johansson teaches reference means 230 but not that the means are kinematic. However, in the field of dental processing, it was well known at the time the invention was made to provide for a superstructure support having kinematic mounting features. See McMurty which teaches a sample holder 4 has ball bearings 5, 6, 7 useful for kinematically mounting to v-shaped grooves 19, 20, 21 in base 3. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have swapped the reference means 230 of Johansson in favor of the kinematic mounts of McMurty. Such a person would have been motivated to do so, with a reasonable expectation of success, because McMurty teaches at [0032]: When a kinematic location is used, the reference features for a particular pair of holder and base do not need to be re-datumed or re-referenced for future operations. See also MPEP 2143 B which describes the prima facie obviousness of the simple substitution of one known element for another to obtain predictable results.
Johansson in view of Liu and McMurty further teaches: wherein the gross orientation features are separate to the kinematic mounting features of the article and do not interfere with the control of the position and orientation of the article provided by the engagement of the kinematic mounting features of the article with those of the holding device (the connection piece 210 includes reference means 230 and connection means 220. Since only the reference means 230 are obviated to be replaced by McMurty, the connection means 220 are still useful for gross orientation as claimed.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262.  The examiner can normally be reached on 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.